IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANIBAL SAN ANTONIO,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1195

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Anibal San Antonio, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Alexandria E. Williams, Assistant
General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, RAY, and OSTERHAUS, JJ., CONCUR.